DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment received on 06/22/2022 is acknowledged.  Claims 1-14 have been cancelled, claims 15-23 have been added. 

Claim Objections
Claim 21 is objected to because of the following informalities:  
The word “abdominal” is missing from the term “the visceral abdominal pain”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15 and claims dependent thereon, and the limitation “belonging to one of the phylogroups I, II, and III”, as well as references to each phylogroup in dependent claims,  it is unclear what is being claimed as it is unclear what the definition of the phylogroups are.  These phylogroups are a designation or grouping created in the instant specification linking strains of similar 16S RNA together; however, there is no specific definition by which these groups are described.  It is therefore unclear what the metes and bounds of the invention are, as depending on the definition used a bacterial strain may fall within or without any one of the phylogroups, or change phylogroups.  See MPEP 2173.05(b) II. The Board has held that a limitation in a claim to a bicycle that recited “said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for” was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).  In the instant case the sudesignation of a phylogroup is dependent on the person or program analyzing the sequences of related bacteria, depending on the analysis or definition, the same strain may fall within and without the scope of the claim limitation, thus rendering the claims indefinite.
Regarding claim 16 and the limitation “from phylogroup I and/or III”, it is unclear what applicant is claiming as a single bacteria strain is being claim, and it cannot be a member of two phylogroups.  It would provide clarity to amended the limitation to refer to the phylogroups in the alternate only.  Alternative applicant may amend the independent claim so the construction is conducive to more than one strain being administered. 
Regarding claim 17 and the limitation “wherein the bacterial strain of the phylogroup I is selected from the group consisting of…”, it is unclear what applicant is claiming as it is unclear if the term “the bacterial strain of the phylogroup I” has antecedent basis, it is unclear based on the claimed language if a bacterial strain of phylogroup I is required.  It is therefore unclear if the limitation further limits the claim.  It would provide clarity if applicant were to amend the claim to read “wherein the bacterial strain is selected from the group consisting of bacterial strains deposited….” As all strains are members of phylogroup I and thus reference to phylogroup I is redundant.  Alternatively, it would provide clarity to amend the claim to “wherein the bacterial strain is selected from phylogroup I,”, and then in dependent claims claim the specific strains.
Regarding claim 18 and the limitation “wherein the bacterial strain of the phylogroup III is selected from the group consisting of…”, it is unclear what applicant is claiming as it is unclear if the term “the bacterial strain of the phylogroup III” has antecedent basis, it is unclear based on the claimed language if a bacterial strain of phylogroup III is required.  It is therefore unclear if the limitation further limits the claim.  It would provide clarity if applicant were to amend the claim to read, “wherein the bacterial strain is selected from the group consisting of bacterial strains deposited….” As all strains are members of phylogroup III and thus reference to phylogroup III is redundant.  Alternatively, it would provide clarity to amend the claim to “wherein the bacterial strain is selected from phylogroup III,”, and then in dependent claims claim the specific strains.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 are rejected 35 U.S.C.§ 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
           It is apparent that strains I-4542, I-4544, I-4540, I-4574, I-4543, I-4575, I-4573, I-4644 and I-4546 are required to practice the claimed invention.  As such the biological material must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the these strains.
           The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. These strains appear to have been obtained from nature from numerous locations, these strains could not be isolated from nature again without significant labor as well as additional description as to how and where they were obtained. 
           It appears that deposits were made in this application as filed as noted in the specification.  However, it is not clear if the deposits meet all of the criteria set forth in 37 CFR 1.801-1.809, and specifically the availability of the deposits upon granting of a patent.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.
   
SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

               A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

               Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
               Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  
           If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harmsen (WO2014137211) as evidenced by Delvaux (“Role of visceral sensitivity in the pathophysiology of irritable bowel syndrome” Gut, 2002, 51 (Supplemental I, 67-71”).
Regarding claim 15 and the limitation “Method for the treatment of visceral abdominal pain in an individual, comprising administering to said individual a bacterial strain of the Faecalibacterium prausnitzii species selected from a bacterial strain belonging to one of the phylogroups I, II and III.” Harmsen teaches that administration of F. prausnitzii strain HTF-F for the treatment of IBS (Abstract, Page 4 Ln 22-24, Page 9 Ln 26-33, claim 13).  As indicated in the instant application, HTF-F is a member of phylogroup II, (see instant figure 2).
Regarding the limitation “treatment of visceral abdominal pain in an individual”, as evidenced by Delvaux, “Visceral hypersensitivity has been recognised as a characteristic of patients with IBS. It may be involved in the pathogenesis of abdominal pain/discomfort, and seems to result from the sensitisation of nerve afferent pathways originating from the gastrointestinal tract.”, as the visceral hypersensitivity that causes visceral abdominal pain is a characteristic of IBS, treating a person suffering from IBS that has visceral abdominal pain will result in the treatment of visceral abdominal pain. 
Regarding claims20-23 and the limitations “wherein the visceral abdominal pain is a gastrointestinal pain”, “wherein the visceral pain is caused by a gastrointestinal disorder”, and “wherein the gastrointestinal disorder is a gastrointestinal hypersensitivity”, IBS is a gastrointestinal hypersensitivity disorder which causes visceral abdominal pain is patients suffering from IBS with visceral abdominal pain.
 Regarding claim 23 and the limitation “wherein the bacterial strain is comprised in a composition comprising a physiologically acceptable medium. ”  Harmsen teaches the strain is administered using an acceptable carrier (Claim 1, Abstract, Page 3 Ln 10-20).
The above reference thus anticipates the claim subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, and 18-19 are rejected and claims 15 and 20-23 are further rejected  under 35 U.S.C. 103 as being unpatentable over Harmsen  as applied to claims 15 and 20-23 above, and further in view of Langella (“Commensal Bacteria and Recombinant Lactic Acid Bacteria as Novel Probiotics for Human Intestinal Health”, Vall d’Hebron Institut de Recerca (VHIR) Seminar and Conferences, December 3, 2012, Barcelona, Spain Abstract further cited and provided).
Regarding claims 16, 18 and 19 and the limitations “wherein the bacterial strain is selected from phylogroups I and/or III.  ”, “wherein the bacterial strain of the phylogroup III is selected from the group consisting of bacterial strains deposited to the CNCM under the accession numbers 1-4574, 1-4543, I- 4575, I-4573, I-4644 and I-4546”, and “wherein the bacterial strain is selected from the group consisting of bacterial strains deposited to the CNCM under the accession numbers I-4542, I-4544, I-4540, I-4574, I- 4543, I-4575, I-4573, I-4644 and I-4546”, Harmsen does not teach the use of a strain of F. prausnitzii which is a member of III, or specifically the use of strains CNCM I-4574, I-4543 and I-4573.
The use of these strains however would have been obvious to one of ordinary skill in the art as Langella teaches these strains in the same field of endeavor as probiotic strains of F. prausnitzii which have anti-inflammatory properties for the treatment of IBS.  
In the same field of endeavor, Langella discloses that 4 novel strains have been isolated including CNCM I-4574, I-4543 and I-4573 (Slide 20: Isolation of four novel anti-inflammatory F. prausnitzzi strains).  Langella teaches that supernatant isolated from cultures of these isolated strains had anti-inflammatory properties.  As the strains have been isolated and cultured to produce a supernatant, they are in a physiologically acceptable medium as it supports growth and produces a product which is subsequently used with cells.  
 Langella teaches that strains CNCM I-4574, I-4543 and I-4573 are anti-inflammatory (Slides 19 and 20). Langella further teaches a new basis of detecting therapeutic probiotics by comparing microbiota of healthy volunteers to patients to arrive at candidate for identification and use as probiotics (Slide 38-39).  Langella further teaches that F. prausnitzii are being analyzed for treatment of IBS bases on dysbiosis of this bacteria in IBS patients and observed low grade inflammation observed in IBS patients (Slide 40). 
One of ordinary skill in the art would have found it obvious that the strains isolated by Langella and shown to be anti-inflammatory could be used in the method of treating IBS of Harmsen, as Langella suggests the use of F. prausnitzii dysbiosis in IBS, and suggests the use of F. prausnitzii probiotics for treatment of IBS.  One of oridanry skill in the art would be motivated to do so to come up with an effective treatment of IBS, or to provide for treatment using whichever strain was readily available at the time. One of ordinary skill in the art would have a reasonable expectation of success in doing so as Langella teaches these strains have an anti-inflammatory effect.  
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657